Citation Nr: 1143190	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO. 08-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to an initial disability rating greater than 10 percent for a low back disability. 

3. Entitlement to an initial disability rating greater than 10 percent for a left knee disability. 

4. Entitlement to an initial disability rating greater than 10 percent for a right ankle disability. 

5. Entitlement to an initial disability rating greater than 10 percent for a right wrist disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to September 2006.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. Ultimately, the RO in Boston, Massachusetts, has jurisdiction of the case. 

In his July 2008 Substantive Appeal (VA Form 9), the Veteran requested a Travel Board hearing. He cancelled that request in a February 2009 statement. Therefore, the Board hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the increased initial rating claims on appeal. Specifically, VA examinations to determine the current severity of his PTSD, low back, left knee, right ankle, and right wrist disabilities are required. 
The Veteran's VA treatment records on file date to June 2009. If the Veteran has since received additional relevant treatment for the disabilities on appeal, these records should be obtained. VA's duty to assist includes obtaining records of relevant VA medical treatment. 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3). See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA). 

Also, the Veteran should be asked to identify any relevant private medical evidence for his disabilities on appeal. After obtaining any appropriate authorization for release of these records, the RO/AMC should obtain records from each private health care provider the Veteran identifies. VA is required to make reasonable efforts to obtain all "relevant" records, including private records, which the claimant adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request. 38 C.F.R. § 3.159(c)(1). In conclusion, a remand to the RO/AMC is required in order to comply with the duty to assist and secure any outstanding VA or private treatment records. 

The Veteran must also be scheduled for VA examinations to rate the current severity of his service-connected PTSD, low back, left knee, right ankle, and right wrist disabilities. His last evaluations for these disabilities were pre-discharge examinations dated in May 2006 and June 2006. Aside from a June 2008 VA neurological examination, there were no further VA examinations. The Veteran has indicated that his disabilities have continued to worsen since 2006. For his low back disability, he underwent surgery in August 2008. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). VA is required to afford the Veteran contemporaneous VA examinations to assess the current nature, extent and severity of his PTSD, low back, left knee, right ankle, and right wrist disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated his PTSD, low back, left knee, right ankle, and right wrist disorders. 

(a) After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain records from each health care provider or employer the Veteran identifies.

(b) The records sought must further include all relevant VA records of PTSD, low back, left knee, right ankle, and right wrist treatment from June 2009 to the present. This includes records from the VA Medical Center (VAMC) in Bedford, Massachusetts.

(c) The Veteran must also be advised that with respect to private medical evidence or evidence from his employer he may alternatively obtain the records on his own and submit them to the RO/AMC.

2. After completion of the above development, schedule the Veteran for a VA examination(s) by an appropriate clinician for the Veteran's low back, left knee, right ankle, and right wrist disorders. The purpose of the examination(s) is to determine the current nature and severity of the Veteran's service-connected low back, left knee, right ankle, and right wrist disorders, their effect on his occupational and social functioning, and their impact on his daily activities.

The following considerations will govern the examinations:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected low back, left knee, right ankle, and right wrist disabilities. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed findings regarding physical examination of the Veteran's low back, left knee, right ankle, and right wrist disabilities.

(e) The examiner must provide a diagnosis for each disease or injury of the low back, left knee, right ankle, and right wrist disabilities noted on examination. 

(f) The examiner must further report the complete range of motion findings for the low back, left knee, right ankle, and right wrist disabilities. In providing this objective information, the examiner must indicate whether there is likely to be any additional decrease in range of motion attributable to functional loss, due to any of the following: pain on use, including during flare-ups; weakened movement; excess fatigability; incoordination; and repetitive use. See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995). All limitation of function must be identified. If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

(g) The examiner must describe all additional manifestations of the Veteran's low back, left knee, right ankle, and right wrist disabilities. 

(h) For the low back, if there is evidence of any objective neurological abnormality associated with the Veteran's service-connected low back disability, such as radiculopathy or sciatica affecting the lower extremities, the examiner should identify this abnormality. See e.g., April 2007 VA magnetic resonance imaging (MRI) report; June 2008 VA neurological examination (concluding that left leg radicular pain due to disc impingement on the S1 root is the result of the Veteran's service-connected low back injury). The examiner must also comment on its severity of any neuropathy or sciatica (slight, moderate, or severe). 

(i)  For the low back, the examiner must indicate whether there is evidence supporting a diagnosis of intervertebral disc syndrome (IVDS, i.e., disc disease). If IVDS is present, the examination report must include a discussion of whether the Veteran has incapacitating episodes and their total duration (in weeks) during the last 12 months. (Note:  an incapacitating episode is a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.)  In making this determination, see VA treatment notes dated throughout 2008 diagnosing the Veteran with "intervertebral disc displacement."

(j) For the left knee, the examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the left knee. If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe. If instability is not found, the examiner should state as such. 

(k) The examiner must indicate the effect of the Veteran's service-connected low back, left knee, right ankle, and right wrist disabilities on his occupational and social functioning and his ordinary activities of daily life. 

(l) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address the purpose of the examination-to determine the severity of the Veteran's low back, left knee, right ankle, and right wrist disabilities and their impact on the Veteran's social and occupational functioning and ordinary activities of daily life. The examiner is requested to provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

3. Schedule the Veteran for a VA examination by an appropriate mental health clinician for the Veteran's PTSD disorder. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected PTSD, its effect on his occupational and social functioning, and its impact on his daily activities.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected low PTSD disability. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed results of mental status examination of the Veteran. 

(e) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned. 

(f) The examiner must discuss the impact of the Veteran's PTSD disability on his social and occupational functioning. 

(g) The examiner must discuss the impact of the Veteran's PTSD disability on his ordinary activities of daily life. 

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

4. The RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO/AMC must consider all of the evidence of record and readjudicate increased initial rating claims. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


